14-3809
Hyman v. Abrams
         
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 16th  day of November, two thousand 
        and fifteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                      RICHARD C. WESLEY, 
                      DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ____________________________________________  
         
        WINSTON E. HYMAN, 
         
                                  Plaintiff‐Appellee, 
         
                      ‐v.‐                                       No. 14‐3809 
         
        CHRISTOPHER B. ABRAMS, in his individual 
        capacity,  
         
                                  Defendant‐Appellant.* 
        ____________________________________________  
         

        *    The Clerk of the Court is respectfully requested to amend the caption as indicated. 
FOR APPELLANT:              THOMAS MARCELLE, County Attorney (Adam G. 
                            Giangreco, on the brief), Albany County Department of 
                            Law, Albany, NY. 
 
FOR APPELLEES:         JESSICA M. GORMAN, Law Office of Jessica M. 
                       Gorman, Albany, NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Northern District of 

New York (Mordue, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the decision of the District Court be and 

hereby is AFFIRMED. 

       Defendant‐Appellant Christopher B. Abrams appeals from a decision of 

the United States District Court for the Northern District of New York, inter alia, 

denying Abrams qualified immunity from Plaintiff‐Appellee Winston E. 

Hyman’s action under 42 U.S.C. § 1983.  We assume the parties’ familiarity with 

the underlying facts, procedural history, and issues on appeal.1 

       This Section 1983 action arises from an August 16, 2012 incident at the 

Albany County Correctional Facility (“ACCF”) during which, Hyman alleges, he 


1
 We review de novo a district court’s denial of qualified immunity on a motion to 
dismiss, accepting as true all well‐pled facts in the complaint, and drawing all 
reasonable inferences in the plaintiffs favor.  See Benzman v. Whitman, 523 F.3d 119, 125 
(2d Cir. 2008); see also Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).


                                             2
was assaulted by a number of sheriff’s deputies and officers, including Abrams.  

The District Court granted in part and denied in part defendants’ motion for 

partial dismissal pursuant to Federal Rule of Procedure 12(b)(6).  Abrams 

appeals the denial of qualified immunity as to the individual‐capacity claims 

against him.   

      Although, “usually, the defense of qualified immunity cannot support the 

grant of a Rule 12(b)(6) motion for failure to state a claim upon which relief can 

be granted,” a district court may grant a Rule 12(b)(6) motion on the ground of 

qualified immunity if “the facts supporting the defense appear on the face of the 

complaint.”  McKenna v. Wright, 386 F.3d 432, 435–36 (2d Cir. 2004) (citing Green 

v. Maraio, 722 F.2d 1013, 1018 (2d Cir. 1983)) (internal quotation marks and 

alterations omitted).  Consequently, “a defendant presenting an immunity 

defense on a Rule 12(b)(6) motion instead of a motion for summary judgment 

must accept [that] . . . the plaintiff is entitled to all reasonable inferences from the 

facts alleged, not only those that support his claim, but also those that defeat the 

immunity defense.”  Id. at 436 (citations omitted). 


      Here, the Complaint alleges that Abrams assaulted Hyman without 

provocation.  See, e.g., Joint App. 61 (“[W]ithout warning, Defendant Abrams 




                                            3
grabbed the Plaintiff’s shoulder and shoved him.  As the Plaintiff pulled away, 

he told the Defendant that he did not need to shove him.  This apparently 

infuriated Defendant Abrams, who then attacked the handcuffed Plaintiff by 

punching him in his right eye.”).  The facts appearing on the face of the 

Complaint plainly do not support a defense of qualified immunity.  See McKenna, 

386 F.3d at 436. 


      Our conclusion would not differ even were we to assume that ACCF video 

footage of the incident referenced in the Complaint, see, e.g., Joint App. 70, 2  was 

sufficiently relied upon and “integral” to the Complaint, Chambers v. Time 

Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002), and could properly be considered 

part of the pleadings, c.f. Garcia v. Does, 779 F.3d 84, 87 n.2 (2d Cir. 2015) (noting 

that “[w]e have never addressed whether Fed. R. Civ. P. 10(c), which provides 

that a ‘written instrument’ included as an exhibit to a pleading ‘is a part of the 

pleading for all purposes,’ extends to videos”).  This is because the ACCF video 

footage does not contradict or render implausible Hyman’s allegations.  As 

counsel for Abrams acknowledged at oral argument, the angle and quality of the 

video footage make details of the incident difficult to discern and in need of 


 The ACCF video footage of the incident was attached as Exhibit A to Defendants’ 
2

Motion for Partial Dismissal.  See Dist. Ct. Dkt. No. 37.  


                                           4
testimonial interpretation.  See Transcript of Oral Argument at 13–14, Hyman v. 

Abrams, No. 14‐3809 (2d Cir. Oct. 15, 2015).  Abrams’s motion to dismiss on the 

ground of qualified immunity must therefore be rejected at this stage.  See 

Behrens v. Pelletier, 516 U.S. 299, 307–08 (affirming that a defendant may reaise the 

qualified immunity defense at successive stages).  “[W]e are free to affirm a 

decision on any grounds supported in the record, even if it is not one on which 

the trial court relied.”  Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 405 (2d 

Cir. 2006).    


       We have considered all of Abrams’s remaining arguments and find them 

to be without merit.  Accordingly, for the reasons set forth above, the decision of 

the District Court is AFFIRMED. 


                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             5